Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2022 has been entered.
Status of Claims
Claims 1, 3-5, 9, 10, 12 and 15-17 were cancelled.  Claims 2, 6-8, 11, 13 and 14 were previously presented and are pending and fully considered.  The claims are directed to an apparatus or product.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws the previous Office action’s (OA) (i.e, 05/12/2022) 35 USC §103 rejections in view of Applicant’s remarks and a reconsideration of the claims.
Response to Amendment
In their reply dated November 11, 2022, Applicant did not amend the claims.  However, Applicant presents arguments concerning the merits of the claims and the propriety of the prior rejections.  Applicant also presents a supporting inventor declaration.  Examiner withdraws the rejections in view of Applicant’s remarks and a reconsideration of the claims.   However, after careful reconsideration of the claims, Examiner believes new claim objections and 35 USC §103 rejections are appropriate and has applied such objections/rejections to the noted claims.
Claim Interpretation
In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Objections
Claims 2, 6-8, 11, 13 and 14 are objected to because of the following informalities:  Claim 1 states: “A gas-permeable filtration media comprising: 
2(a) a first filtration layer having a first side, an opposite, second side, and a first 3density gradient that is a variation in density through a thickness of the first filtration 4layer from the second side to the first side; and 
5(b) a second filtration layer having a first side and an opposite, second side and a 6second density gradient . . .”
The placement of commas after ‘opposite’ seems unnecessary and tends to confuse, if the intent is to state that the filter has a second side opposite the first side.  Also, the comma after second side is present in (a) but missing from (b). This comma may or may not be necessary but Applicant should use consistent punctuation.
Independent claim 11 has a similar issue with respect to the comma after the ‘opposite’ term.
Claims 6-8, 13 and 14 depend on claims 2 and 11.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sale (US20040118770).
Regarding claims 2, 6-8, 11, and 13-14, Sale et al. (Sale) discloses a gas-permeable filtration media (Abstract, [0006], [0023], Fig. 1, where the media is fluid permeable, implying that it is permeable to both gases and liquids) comprising: 
2(a) a first filtration layer 12a having a first side, an opposite second side, and a first 3density gradient that is a variation in density through a thickness of the first filtration 4layer from the second side to the first side ([0049], Fig. 1, where one can interpret each membrane member 12a, 12b as filtration layers); and 
5(b) a second filtration layer 12b having a first side and an opposite second side and a 6second density gradient that is a variation in density through a thickness of the second 7filtration layer from the second side to the first side, the second side of the second 8filtration layer laminated to the second side of the first filtration layer along a central 9plane ([0027], [0038], [0049], Fig. 1, where membrane member 12b is interpreted as second filtration layer); 
10wherein the first side of the first filtration layer and the first side of the second 11filtration layer are spaced equal distances from the central plane, and wherein the first 12density gradient is the same as the second density gradient ([0038], [0042], where the geometric symmetry of the structure implies that the first density gradient is the same as the second density gradient).
Alternatively, Sale discloses the claimed invention, except	wherein the variation in density occurs through multiple nominal layers (14, 16 and 18) rather than a single filtration layer.
However, the end result is still a symmetric gas-permeable filter, and one of ordinary skill would have found it obvious to combine the features of multiple layers into a single layer for any desired reason, including as an engineering or design choice, or for convenience and simplicity.
Additionally, combining multiple layers of different individual densities, such as the prefilter reinforcement and qualifying layers, into a single layer with a varying density gradient, is merely a matter of obvious engineering choice since the functionality of 3density gradients that are a variation in density through a thickness of the filtration 4layer from the second side to the first side will still be evident.
Additional Disclosures Included: Claim 11: Claim 11 is an independent apparatus claim that includes several of the same major elements recited in claim 2.  Therefore, in the interest of convenience and brevity, Examiner applies at least portions of the claim 2 analysis and rationale herein, without repeating the text/claim mapping in its entirety.
Therefore, regarding claim 11, Sale discloses or suggests a filtration media comprising: 
2(a) a first filtration layer having a first side and an opposite second side and a first 3density gradient that is a variation in density through a thickness of the first filtration layer from the second side to the first side (claim 2 analysis); 3
(b) a second filtration layer having a first side and an opposite, second side and a second density gradient that is a variation in density through a thickness of the second 7filtration layer from the second side to the first side (claim 2 analysis); and 
8(c) a first gas-permeable, substantially non-filtering support layer interposed and 9laminated between the first and second filtration layers, the second side of the first 10filtration layer and the second side of the second filtration layer disposed adjacent the 11first gas-permeable, substantially non-filtering support layer ([0038], [0049], [0056], where one can interpret layers 14a, 14b as a support layer; alternately, it would have been obvious to combine these into a single support layer as an engineering choice), 
wherein the first side of 12the first filtration layer and the first side of the second filtration layer are spaced equal 13distances from a central plane, and wherein the first density gradient is the same as the 14second density gradient (claim 2 analysis).
Claims 6 and 13: 2The central plane is located at substantially half the thickness of the gas-permeable 3filtration media ([0038], Fig. 1); Claim  
17: The gas-permeable filtration media 2further comprising a first gas-permeable, substantially non-filtering support layer mounted to 3the first filtration layer and a second gas-permeable, substantially non-filtering support layer 4mounted to the second filtration layer, wherein the first and second gas-permeable, 5substantially non-filtering support layers are spaced from one another (Fig. 1, where one can interpret layers 16a and 16b as such first and second gas-permeable support layers); Claim 8: 1The gas-permeable filtration media, 2wherein the first side of the first filtration layer is laminated to the first gas-permeable, 3substantially non-filtering support layer and the first side of the second filtration layer is 4laminated to the second gas-permeable, substantially non-filtering support layer ([0038], Fig. 1); and Claim 14: The filtration media further 2comprising a second gas-permeable, substantially non-filtering support layer interposed 3between the first and second filtration layers (claim 7 analysis).
Response to Arguments
Applicant’s arguments filed 11-11-2022 have been fully considered and are persuasive.  However, the arguments are moot in light of the modified rejections.
With respect to the claims, Examiner has added a new reference obviousness rationales.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Wertz et al. (US20110259813) discloses filter media that may include multiple layers where the filter media includes a nanofiber layer adhered to another layer (Abstract).  In some embodiments, the layer to which the nanofiber layer is adhered is formed of multiple fiber types (e.g., fibers that give rise to structures having different air permeabilities and/or pressure drops) (Id.).  Different densities or a variation in density gradient is employed in a single filtration layer ([0005]).
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/